Execution Copy
Exhibit 10.38
THE TALBOTS, INC. SUPPLEMENTAL SAVINGS PLAN
Amended and Restated Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  PAGE  
ARTICLE I
TITLE AND DEFINITIONS
    1  
ARTICLE II
PARTICIPATION
    4  
ARTICLE III
CONTRIBUTIONS & DEFERRAL ELECTIONS
    4  
ARTICLE IV
ACCOUNTS
    7  
ARTICLE V
VESTING
    8  
ARTICLE VI
DISTRIBUTIONS
    9  
ARTICLE VII
PAYEE DESIGNATIONS AND LIMITATIONS
    11  
ARTICLE VIII
ADMINISTRATION
    12  
ARTICLE IX
MISCELLANEOUS
    13  

 



--------------------------------------------------------------------------------



 



THE TALBOTS, INC. SUPPLEMENTAL SAVINGS PLAN
Amended and Restated Effective January 1, 2009
     The Talbots, Inc. (the “Company”) hereby amends and restates The Talbots,
Inc. Supplemental Savings Plan (the “SSP”) effective as of January 1, 2009. The
SSP was last amended and restated effective January 1, 1993. The Company
maintains the SSP for a select group of its key management employees and highly
compensated employees. The SSP is intended to, and shall be interpreted to,
comply in all respects with Section 409A of the Code and those provisions of
ERISA applicable to an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of management or highly compensated
employees.
     The provisions of the SSP effective as of January 1, 1993 relating to the
timing and form of payment shall apply to Participants’ vested Accounts as of
December 31, 2004 (“Grandfathered Amounts”). These provisions are described in
Appendix A of the SSP.
ARTICLE I
TITLE AND DEFINITIONS
     1.1 “Account” shall mean the bookkeeping account established under the SSP
pursuant to Article IV of the SSP. A Participant’s Account shall include his
Deferral Account and his Employer Contributions Account.
     1.2 “Administrator” shall mean the person or persons appointed by the
Committee to perform such plan administrative duties as are delegated by the
Committee.
     1.3 “Base Salary” shall mean a Participant’s annual base salary, excluding
incentive and discretionary bonuses, commissions, reimbursements, severance
payments and other non-regular remuneration, received from the Employer prior to
reduction for any salary deferrals under benefit plans sponsored by the
Employer, including but not limited to, plans established pursuant to
Section 125 of the Code or Section 401(k) of the Code.
     1.4 “Beneficiary” or “Beneficiaries” shall mean the person, persons or
entity designated as such pursuant to Section 7.1 of the SSP.
     1.5 “Beneficiary Designation” shall mean the forms (including electronic
forms) by which an Eligible Employee designates his Beneficiaries.
     1.6 “Board” shall mean the Board of Directors of the Company.
     1.7 “Bonus” shall mean an amount paid to the Participant by the Employer in
the form of discretionary or incentive compensation or any other bonus
designated by the Committee as a bonus for purposes of the SSP.
     1.8 “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to the Code shall include the regulations issued thereunder.

1



--------------------------------------------------------------------------------



 



     1.9 “Committee” shall mean The Talbots, Inc. Pension Committee, appointed
by the Board to administer the SSP in accordance with Article VIII of the SSP.
     1.10 “Company” shall mean The Talbots, Inc.
     1.11 “Compensation” shall mean Base Salary and Bonus that are eligible for
deferral under the SSP for a particular Plan Year pursuant to Section 3.1 of the
SSP.
     1.12 “Deferral Account” shall mean the Account maintained under the SSP for
the benefit of a Participant that reflects the Participant’s deferrals and the
earnings thereon. Deferral Accounts will be maintained solely as bookkeeping
entries by the Company to evidence unfunded obligations of the Company.
     1.13 “Deferral Election” shall mean the forms (including electronic forms)
by which an Eligible Employee makes his election to defer a portion of his
Compensation to the SSP.
     1.14 “Disabled” shall mean that a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
     1.15 “Distributable Amount” shall mean the vested balance in the
Participant’s Account.
     1.16 “Distribution Election” shall mean the forms (including electronic
forms) by which an Eligible Employee makes his election with respect to the
timing and form of payment of his Account.
     1.17 “Effective Date” of the SSP shall mean June 27, 1988. The Effective
Date of this amendment and restatement is January 1, 2009.
     1.18 “Eligible Employee” shall mean an employee of the Employer who is a
vice-president or above of the Employer and as designated by the head of Human
Resources of the Company as eligible to participate in the SSP.
     1.19 “Employer” shall mean the Company and any member of its controlled
group as listed in Appendix B.
     1.20 “Employer Contributions” shall mean contributions made by the Employer
on behalf of a Participant pursuant to Section 3.2 of the SSP.
     1.21 “Employer Contributions Account” shall mean the Account maintained
under the SSP for the benefit of a Participant that reflects the Employer
Contributions and the earnings thereon.
     1.22 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended. Any reference to ERISA shall include the regulations issued
thereunder.

2



--------------------------------------------------------------------------------



 



     1.23 “Fund” or “Funds” shall mean one or more of the investment funds
selected by the Committee pursuant to Section 3.3 of the SSP.
     1.24 “Fund Subaccount” shall mean a subaccount established under a
Participant’s Account that corresponds to a Fund elected by the Participant
pursuant to Section 3.3 of the SSP.
     1.25 “Grandfathered Amount” is that portion of a Participant’s Account that
is vested as of December 31, 2004 (adjusted for gains and losses).
     1.26 “Investment Election” shall mean the forms (including electronic
forms) by which a Participant makes his election with respect to the Funds which
shall act as the basis for crediting of earnings/losses on his Account.
     1.27 “Participant” shall mean any Eligible Employee who becomes a
Participant in the SSP in accordance with Article II of the SSP. For purposes of
clarification, an Eligible Employee shall continue to be a Participant in the
SSP until his Account is entirely paid or the SSP is terminated, if earlier.
     1.28 “Payment Date” shall mean the date by which a lump sum payment shall
be made or the date by which installment payments shall commence. Unless
otherwise specified, the Payment Date shall be the first day of the seventh
month following a Participant’s Separation from Service. In general, subsequent
installments shall be made in January of each succeeding Plan Year. The Payment
Date of a Scheduled Distribution shall be January of the Plan Year in which the
Scheduled Distribution is scheduled to commence.
     1.29 “Plan Year” shall mean the calendar year.
     1.30 “Retirement” shall be deemed to occur upon the Participant’s
Separation from Service, other than as a result of death, on or after the
Participant’s attainment of age 55 and completion of 10 or more Years of
Service.
     1.31 “RSVP” shall mean The Talbots, Inc. Retirement Savings Voluntary Plan.
     1.32 “Scheduled Distribution” shall mean a scheduled distribution date
elected by the Participant for distribution of amounts from a specified Deferral
Account, including notional earnings thereon, as provided under Section 6.4 of
the SSP.
     1.33 “Separation from Service” shall occur when the Eligible Employee dies,
retires, or otherwise has a Termination from Employment with the Employer.
     1.34 “SSP” shall mean The Talbots, Inc. Supplemental Savings Plan.
     1.35 “Termination from Employment” shall occur on the date that the
Participant ceases to be employed by the Employer for any reason other than
Retirement, Disability, death or an authorized leave of absence. Whether a
Termination of Employment has occurred shall be based on the facts and
circumstances and determined in accordance with Section 409A of the Code.

3



--------------------------------------------------------------------------------



 



     1.36 “Unforeseeable Emergency” shall mean a severe financial hardship to
the Participant resulting from a sudden and unexpected illness or accident of
the Participant or of his Spouse, his Beneficiary, or dependent (as defined in
Section 152(a) of the Code), loss of a Participant’s property due to casualty,
or other similar or extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The circumstances that
would constitute an Unforeseeable Emergency will depend upon the facts of each
case, and the Administrator has the sole and exclusive ability to determine
whether such an Unforeseeable Emergency exists.
     1.37 “Valuation Date” shall mean the last business day of the month
immediately preceding the Payment Date. Notwithstanding the foregoing, the
Valuation Date for all installment payments with the exception of the first and
final installment payments shall be September 30 of the calendar year
immediately preceding the installment payment.
     1.38 “Years of Service” shall mean the cumulative consecutive years of
continuous full-time employment with the Employer (including approved leaves of
absence of six months or less or legally protected leaves of absence), beginning
on the date the Participant first began service with the Employer, and counting
each anniversary thereof. An Eligible Employee’s service with the Employer
during periods in which he is not otherwise an Eligible Employee and service
with The J. Jill Group, Inc. and J. Jill. LLC (and their successor entities)
shall be taken into account under this Section 1.38 of the SSP.
ARTICLE II
PARTICIPATION
     An Eligible Employee shall become a Participant in the SSP by filing a
Deferral Election, an Investment Election and a Beneficiary Designation, in the
manner prescribed by the Administrator, during the enrollment period. Except as
otherwise set forth in Section 3.1(a), the enrollment period shall be the period
designated by the Administrator prior to the beginning of the first Plan Year in
which the Eligible Employee shall be eligible to participate in the SSP, and
each subsequent Plan Year.
ARTICLE III
CONTRIBUTIONS & DEFERRAL ELECTIONS
     3.1 Elections to Defer Compensation.

  (a)   Form of Elections. Each Eligible Employee may elect to defer
Compensation for a given Plan Year by filing a Deferral Election in the manner
prescribed by the Administrator no later than the last day of the prior Plan
Year (or such earlier date that the Administrator may specify). Such Deferral
Election, however, can only relate to Compensation that has not yet been earned.
Notwithstanding the foregoing, in the case of an Eligible Employee who first
becomes eligible to participate in the SSP after the beginning of the Plan Year,
such Eligible Employee must file a Deferral Election within thirty (30) days of
the date that the Eligible Employee first becomes eligible to participate in the
SSP. Such Eligible Employee’s Deferral Election

4



--------------------------------------------------------------------------------



 



      shall be effective as of the first day of the first administratively
practicable payroll period after the Eligible Employee files the Deferral
Election.

  (b)   General Rule. The amount of Compensation which an Eligible Employee may
elect to defer is such Compensation to be earned after the time at which the
Eligible Employee files with the Administrator a Deferral Election in accordance
with Section 3.1(a) of the SSP. An Eligible Employee may elect to defer 1% to
60% (in whole percentages) of his Compensation. An Eligible Employee’s election
to defer Compensation applies to such Eligible Employee’s base salary and bonus.
    (c)   Duration of Compensation Deferral Election. An Eligible Employee’s
election to defer Compensation for Plan Year is irrevocable for that Plan Year,
and shall remain in effect until revoked or changed for a subsequent Plan Year.
A Participant may increase, decrease, terminate or recommence an election to
defer Compensation with respect to Compensation for any subsequent Plan Year by
filing a Deferral Election during the enrollment period established by the
Administrator prior to the beginning of such Plan Year, which election shall be
effective on the first day of the next following Plan Year. Notwithstanding the
foregoing, in the event that a distribution based upon an Unforeseeable
Emergency is made during a Plan Year, then all deferral elections for that Plan
Year are deemed revoked on a prospective basis.     (d)   Rehires. In the case
of a Participant who is rehired by the Employer during the same Plan Year in
which such Participant Separated from Service, his prior Deferral Election shall
immediately become effective, and such Participant shall continue to be
effective for the remainder of that Plan Year, regardless of whether the
Participant is an Eligible Employee on his rehire date. In the event that the
Participant is not an Eligible Employee on the date the Participant is rehired,
such Participant shall not be eligible to make deferrals to the SSP during the
next Plan Year unless such Participant is designated by the head of Human
Resources of the Company as eligible to participate in the SSP. Notwithstanding
the foregoing, in the event that an Participant is rehired by the Employer after
his Account has been fully paid and such Participant is an Eligible Employee as
of the date the Participant is rehired, such Participant must file a Deferral
Election within thirty (30) days of the date that the Participant is designated
by the head of Human Resources of the Company to be eligible to participate in
the SSP.         If an Eligible Employee has not been eligible to participate in
the SSP (other than the accrual of earnings) at any time during the 24-month
period ending on his date of rehire, such Eligible Employee must file a Deferral
Election within thirty (30) days of the date that the Eligible Employee is
designated by the head of Human Resources of the Company to be eligible to
participate in the SSP. In all other cases, the Eligible Employee shall be
eligible to participate in the SSP on the first day of the Plan Year following
the Plan Year in which such Eligible Employee is rehired. The amount of
Compensation which an Eligible Employee may elect to defer is such

5



--------------------------------------------------------------------------------



 



      Compensation to be earned beginning on first day of the first payroll
period after the Eligible Employee files a Deferral Election.     (e)   Timing
of Deferrals. Deferrals to the SSP made pursuant to a Deferral Election shall
commence on the first day of the first payroll period in each Plan Year and
shall continue until the last payroll period in the Plan Year. In the case of an
Eligible Employee who becomes a Participant during a Plan Year, deferrals to the
SSP pursuant to his Deferral Election shall commence on the first day of the
first administratively practicable payroll period after the Participant submits
his Deferral Election in accordance with Article III of the SSP.

     3.2 Employer Contributions. Each Employer shall make an Employer
Contribution to the SSP on behalf of any Participant who defers Compensation to
the SSP. Employer Contributions shall equal 50% of the first 6% of Compensation
deferred to the SSP less the amount of Employer matching contributions made on
behalf of such Participant under the RSVP, if any. Employer Contributions shall
be credited to a Participant’s Employer Contributions Account no later than the
last day of the Plan Year.
     3.3 Investment Elections.

  (a)   Participant Direction. A Participant shall designate on an Investment
Election the Funds in which his Account shall be deemed to be invested for
purposes of determining the amount of earnings and losses to be credited to each
Account. The Participant may specify that all or any percentage of his Account
shall be deemed to be invested, in whole percentage increments, in one or more
of the types of Funds selected as investment alternatives under the SSP from
time to time by the Committee pursuant to Section 3.3(b) of the SSP. A
Participant may change the designation made under this Section 3.3(a) daily by
filing a revised Investment Election in the manner prescribed by the
Administrator or the Administrator. The Participant’s Account shall continue to
be credited based on the performance of the Funds selected by the Participant
until all amounts have been distributed from the Account. If a Participant fails
to make an investment election under this Section 3.3 of the SSP, his Account
shall be invested in the default investment Fund selected by the Committee for
such purpose.     (b)   Investment Alternatives. On a periodic basis, the
Committee shall select commercially available Funds for the applicable Plan Year
and shall communicate each of the alternative types of Funds to the Participant
pursuant to Section 3.3(a) of the SSP. The performance of each Fund that the
Participant’s Account is deemed to be invested shall be used to determine the
amount of earnings or losses to be credited to Participant’s Account under
Article IV. The Participant’s choice among investments shall be solely for
purposes of calculation of the performance of the Funds that the Participant’s
Account are deemed invested. The Employer shall have no obligation to set aside
or invest amounts as directed by the Participant and, if the Employer elects to
invest amounts as directed by the Participant, the Participant shall have no
more right to such investments than any other unsecured general creditor.

6



--------------------------------------------------------------------------------



 



     3.4 Distribution Elections.

  (a)   Initial Distribution Election. A Participant shall designate the time
and form of distribution of deferrals and Employer Contributions, and earnings
thereon, for a Plan Year on a Distribution Election in the manner prescribed by
the Administrator. Such Distribution Election shall apply to subsequent Plan
Years until the Participant files a new Distribution Election for the
forthcoming Plan Year.     (b)   Modification of Distribution Election. With
respect to deferred amounts, a Participant may make a Subsequent Election to
defer payment of his Account to a Plan Year subsequent to the Plan Year
originally elected.

  (1)   The Subsequent Election must be made at least twelve (12) months before
the date on which, but for the Subsequent Election, the Distributable Amount
would have been paid or commenced to be paid pursuant to the Participant’s
original Distribution Election.     (2)   The distribution date based upon the
Subsequent Election is at least five (5) years from the date that the
Distributable Amount, but for the Subsequent Election, would have been paid or
commenced to be paid pursuant to the Participant’s original Distribution
Election.

      For purposes of application of the above change limitations, installment
payments shall be treated as a single payment and only two (2) Subsequent
Elections shall be allowed to be made by a Participant with respect to the
timing and form of payment. Subsequent Elections shall be made in the manner
prescribed by the Administrator, and shall comply with all requirements of
Section 409A of the Code.

ARTICLE IV
ACCOUNTS
     4.1 Deferral Accounts. The Administrator shall establish and maintain an
Account for each Participant under the SSP. Each Participant’s Account shall be
further divided into separate subaccounts (“Fund Subaccounts”), each of which
corresponds to a Fund elected by the Participant pursuant to Section 3.3 of the
SSP. A Participant’s Account shall be credited as follows:

  (a)   On the date that Compensation is deferred to the SSP, the Administrator
shall credit the Fund Subaccounts of the Participant’s Account with an amount
equal to the deferred Compensation that the Participant elected to be deemed to
be invested in a certain Fund.     (b)   Each business day, each Fund Subaccount
of a Participant’s Account shall be credited with earnings or losses in an
amount equal to that determined by multiplying the balance credited to such Fund
Subaccount as of the prior day, less

7



--------------------------------------------------------------------------------



 



      any distributions valued as of the end of the prior day, by the
performance of each Fund that the Participant’s Account is deemed to be
invested.     (c)   Each Plan Year’s deferrals, and investment gains and losses,
shall be accounted for in a manner which allows separate accounting.

     4.2 Employer Contributions Account. The Administrator shall establish and
maintain an Employer Contributions Account for each Participant under the SSP.
Each Participant’s Employer Contributions Account shall be further divided into
separate Fund Subaccounts corresponding to the Fund elected by the Participant
pursuant to Section 3.3(a) of the SSP. A Participant’s Employer Contributions
Account shall be credited as follows:

  (a)   On the date that Employer Contributions are made, the Employer shall
credit the Fund Subaccounts of the Participant’s Employer Contributions Account
with an amount equal to the Employer Contributions, if any, made on behalf of
that Participant, that is, the proportion of the Employer Contributions, if any,
which the Participant has elected to be deemed to be invested in a certain Fund
shall be credited to the Fund Subaccount to be invested in that Fund.     (b)  
Each business day, each Fund Subaccount of a Participant’s Employer
Contributions Account shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such Fund
Subaccount as of the prior day, less any distributions valued as of the end of
the prior day, by the performance of each Fund that the Participant’s Account is
deemed to be invested.

     4.3 Trust and Insurance Contracts. The Employer shall be responsible for
the payment of all benefits under the SSP. At its discretion, the Employer may
establish one or more grantor trusts and/or insurance contracts for the purpose
of providing for payment of benefits under the SSP. Such trusts shall be
irrevocable, but the assets thereof shall be subject to the claims of the
Employer’s creditors. Benefits paid to the Participant from any such trust or
insurance contract shall be considered paid by the Employer for purposes of
meeting the obligations of the Employer under the SSP.
     4.4 Statement of Accounts. The Administrator shall provide each Participant
with a statement of his Accounts at least quarterly reflecting the balance in
the Participant’s Account as of the end of each calendar quarter. Such
statements may be provided electronically.
ARTICLE V
VESTING
     5.1 Vesting of Deferral Accounts. The Participant shall be fully vested at
all times in amounts credited to his Deferral Account.
     5.2 Vesting of Employer Contributions Account. Prior to the beginning of
each Plan Year, the Committee shall establish the vesting schedule for any
amounts credited to the Participant’s Employer Contributions Account for such
Plan Year. In the event that the Committee does not establish a vesting schedule
for a Plan Year, the vesting schedule applicable

8



--------------------------------------------------------------------------------



 



to the prior Plan Year shall apply to any amounts credited to the Participant’s
Employer Contributions Account for that Plan Year.
ARTICLE VI
DISTRIBUTIONS
     6.1 Retirement or Disability Distributions. Except as otherwise provided
herein, in the event of a Participant’s Retirement or Disability, the
Participant’s Account shall be paid in accordance with the Participant’s
Distribution Election. A Participant can elect to have his Account paid upon
Retirement in substantially equal installments over two (2) to ten (10) years or
in a lump sum. In the event that a Participant does not file a Distribution
Election, his Account shall be paid in a lump sum. Payment of the Participant’s
Account determined as of the Valuation Date shall commence, or be made, on the
Payment Date, but in no event later than the later of (i) December 31 of the
calendar year in which the Participant has been Retired or Disabled for six (6)
months, or (ii) the fifteenth day of the third calendar month following the date
in which the Participant has been Retired or Disabled for six months.
     6.2 Termination Distributions. Except as provided in Section 6.4 of the
SSP, in the event of a Participant’s Separation from Service other than by
reason of Retirement, death or Disability, the Participant’s Account determined
as of the Valuation Date shall be paid in a single lump sum on his Payment Date
following Separation from Service, but in no event later than the later of
(i) December 31 of the calendar year in which the Participant has been Separated
from Service for six (6) months, or (ii) the fifteenth day of the third calendar
month following the date in which the Participant has been Separated from
Service for six months.
     6.3 Death Benefits.

  (a)   Prior to Commencement of Benefits. In the event that the Participant
dies prior to commencing payment of his Account, the Employer shall pay to the
Participant’s Beneficiary the value of the Participant’s Account determined as
of the last business day of the month in which the Participant died in a lump
sum payment on the first business day of the second month following the
Participant’s death, but in no event later than the later of (i) December 31 of
the calendar year in which the Participant died, or (ii) the fifteenth day of
the third calendar month following the date on which the Participant died.    
(b)   After Commencement of Benefits. In the event that the Participant dies
after commencing payment of his Account in substantially equal installments, the
value of the remaining installments shall be paid to the Participant’s
Beneficiary in a lump sum on the first business day of the month following the
Participant’s death, but in no event later than the later of (i) December 31 of
the calendar year in which the Participant died, or (ii) the fifteenth day of
the third calendar month following the date on which the Participant died.

     6.4 Scheduled Distributions.

  (a)   Scheduled Distribution Election. A Participant shall be entitled to
elect to receive a Scheduled Distribution from his Account prior to a Separation
from Service. In

9



--------------------------------------------------------------------------------



 



      the case of a Participant who has elected to receive a Scheduled
Distribution, such Participant shall receive the related portion of his
Distributable Amount (the “Related Portion”). A Participant may elect a
Scheduled Distribution to commence no earlier than three (3) years before the
beginning of the Plan Year giving rise to the deferred Compensation included in
the Distributable Amount. The Participant may elect to have his Scheduled
Distribution paid in a lump sum or substantially equal annual installments over
a period of up to five (5) years. Each Scheduled Distribution (or an installment
of such Scheduled Distribution) shall be paid on the first business day of the
calendar year as elected by the Participant, but in no event later than
January 31 of such calendar year. If the Scheduled Distribution is paid in a
lump, the Scheduled Distribution shall be valued on the last business day of the
preceding calendar year. If the Scheduled Distribution is paid as installment
payments, each payment shall be valued as of September 30 of the preceding
calendar year. The final installment payment shall be valued as of the last
business day of the preceding calendar year.     (b)   Separation from Service.
In the event of a Participant’s Separation from Service prior to commencement of
a Scheduled Distribution, the Scheduled Distribution shall be distributed in the
payment form applicable to such Separation from Service under Sections 6.1, 6.2
or 6.3 of the SSP. Notwithstanding the foregoing, if the Participant’s Scheduled
Distribution date occurs during the six month payment delay period following
Separation from Service, the Scheduled Distribution nonetheless will be paid on
the Schedule Distribution date. In the event of a Participant’s Separation from
Service for any reason after a Scheduled Distribution has commenced in
installment payments, such Scheduled Distribution payments shall continue to be
made at the same time and in the same form as they would have been paid to the
Participant had the Participant not Separated from Service.

     6.5 Unforeseeable Emergency. Upon a finding that the Participant has
suffered an Unforeseeable Emergency, the Administrator may, at the request of
the Participant, accelerate distribution of the Participant’s Account or
cessation of current deferrals under the SSP in the amount reasonably necessary
to alleviate such Unforeseeable Emergency subject to the following conditions:

  (a)   The request to take a distribution on account of an Unforeseeable
Emergency shall be made by filing the forms provided by, and filed with, the
Administrator prior to the end of any calendar month.     (b)   The amount
distributed pursuant to this Section 6.5 of the SSP shall not exceed the amount
necessary to satisfy the Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such Unforeseeable Emergency is, or may be, relieved
through reimbursement or compensation by insurance or otherwise, or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).

10



--------------------------------------------------------------------------------



 



  (c)   The amount determined by the Administrator as a distribution on account
of an Unforeseeable Emergency shall be paid in a lump sum on or before the end
of the 90-day period following the date that the Unforeseeable Emergency
election is approved by the Administrator.     (d)   Upon payment due to an
Unforeseeable Emergency, the Administrator shall revoke the Participant’s
deferral election for the remainder of the Plan Year in which such distribution
is made.

ARTICLE VII
PAYEE DESIGNATIONS AND LIMITATIONS
     7.1 Beneficiaries.

  (a)   Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the SSP shall be made in the event of the
Participant’s death. The Participant shall make this designation on the
Beneficiary Designation in the manner prescribed by the Administrator.     (b)  
Absence of Valid Designation. If a Participant fails to designate a Beneficiary
as provided above or if every person designated as Beneficiary predeceases the
Participant or dies prior to complete distribution of the Participant’s Account,
then the Participant’s Account shall be paid to his estate.

     7.2 Payments to Minors. In the event any amount is payable under the SSP to
a minor, payment shall not be made to the minor, but instead be paid (a) to that
person’s living parent(s) to act as custodian, (b) if that person’s parents are
then divorced, and one parent is the sole custodial parent, to such custodial
parent, to act as custodian, or (c) if no parent of that person is then living,
to a custodian selected by the Administrator to hold the funds for the minor
under the Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction
in which the minor resides. If no parent is living and the Administrator decides
not to select another custodian to hold the funds for the minor, then payment
shall be made to the duly appointed and currently acting guardian of the estate
for the minor or, if no guardian of the estate for the minor is duly appointed
and currently acting within sixty (60) days after the date the amount becomes
payable, payment shall be deposited with the court having jurisdiction over the
estate of the minor.
     7.3 Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the SSP to a person who, in the sole judgment of
the Administrator, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefore, the Administrator may direct that such
payment be made to any person found by the Administrator, in its sole judgment,
to have assumed the care of such person. Any payment made pursuant to such
determination shall constitute a full release and discharge of any and all
liability of the Administrator and the Employer under the SSP.
     7.4 Inability to Locate Payee. In the event that the Administrator is
unable to locate a Participant or Beneficiary within two years following the
scheduled Payment Date, the amount

11



--------------------------------------------------------------------------------



 



allocated to the Participant’s Account shall be forfeited. If, after such
forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings.
ARTICLE VIII
ADMINISTRATION
     8.1 Committee. The SSP shall be administered by a Committee appointed by
the Board, which shall have the exclusive right and full discretion:

  (a)   To appoint an Administrator;     (b)   To appoint agents to act on its
behalf;     (c)   To select, establish and change Funds;     (d)   To interpret
the SSP;     (e)   To decide any and all matters arising hereunder (including
the right to remedy possible ambiguities, inconsistencies, or admissions);    
(f)   To make, amend and rescind such rules as it deems necessary for the proper
administration of the SSP; and     (g)   To make all other determinations and
resolve all questions of fact necessary or advisable for the administration of
the SSP, including determinations regarding eligibility for benefits payable
under the SSP.

     All interpretations of the Committee with respect to any matter hereunder
shall be final, conclusive and binding on all persons affected thereby. A
decision by one member of the Committee shall not be final, conclusive and
binding unless a majority of the Committee ratifies such decision. No member of
the Committee or agent thereof shall be liable for any determination, decision,
or action made in good faith with respect to the SSP. The Employer will
indemnify and hold harmless the members of the Committee and its agents from and
against any and all liabilities, costs, and expenses incurred by such persons as
a result of any act, or omission, in connection with the performance of such
persons’ duties, responsibilities, and obligations under the SSP, other than
such liabilities, costs, and expenses as may result from the bad faith, willful
misconduct, or criminal acts of such persons.
     8.2 Claims Procedure. Any Participant, former Participant or Beneficiary,
or their authorized representative, (the “Claimant”) may file a written claim
with the Administrator setting forth the nature of the benefit claimed, the
amount thereof, and the basis for claiming entitlement to such benefit. The
Administrator shall determine the validity of the claim and communicate a
decision to the Claimant promptly and, in any event, not later than ninety
(90) days after the date of the claim. If additional time is needed for the
Administrator to decide the claim, including requesting information from the
Claimant, the Administrator shall be afforded an additional ninety (90) days
provided that the Claimant is notified of the extension within the first ninety
(90) day period. Every claim for benefits which is denied shall be denied by
written

12



--------------------------------------------------------------------------------



 



notice setting forth in a manner calculated to be understood by the Claimant the
following information:

  (a)   Specific reason or reasons for the denial;     (b)   Specific reference
to any provisions of the SSP on which the denial is based;     (c)   Description
of any additional material or information that is necessary to perfect the
claim; and     (d)   An explanation of the SSP’s appeal procedures and the right
to bring a civil action under Section 502(a) of ERISA following a denial of an
appeal.

     8.3 Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a Claimant may file a written request for review of such denial.
Such review shall be undertaken by the Committee and shall be a full and fair
review. The Claimant shall have the right to review all pertinent documents. The
Committee shall issue a decision not later than sixty (60) days after receipt of
a request for review from a Claimant unless special circumstances, such as the
need to hold a hearing, require a longer period of time, in which case a
decision shall be rendered as soon as possible but not later than one hundred
twenty (120) days after receipt of the Claimant’s request for review. The
decision on review shall be in writing and shall include the following
information:

  (a)   Specific reason or reasons for the denial;     (b)   Specific reference
to any provisions of the SSP on which the denial is based;     (c)   A statement
that the Claimant is entitled to receive, upon request and without charge,
reasonable access to, and copies of, all documents, records and other
information in the SSP’s files which is relevant to the Claimant’s claim; and  
  (d)   A statement that the Claimant has the right to bring a civil action
under Section 502(a) of ERISA following a denial of an appeal.

ARTICLE IX
MISCELLANEOUS
     9.1 Amendment or Termination of SSP. The Board of Directors of the Company
(or a committee of the Board authorized to amend and terminate the SSP) may, at
any time, direct the Committee to amend or terminate the SSP, except that no
such amendment or termination may reduce a Participant’s Account. If the SSP is
terminated, no further amounts shall be deferred hereunder, and amounts
previously deferred or contributed to the SSP shall be fully vested and shall be
paid in accordance with the provisions of the SSP and Participants’ Distribution
Elections.
     9.2 Unsecured General Creditor. The benefits paid under the SSP shall be
paid from the general funds of the Employer to the extent not paid from a trust
or an insurance contract, and the Participant and any Beneficiary or their heirs
or successors shall be no more than

13



--------------------------------------------------------------------------------



 



unsecured general creditors of the Employer with no special or prior right to
any assets of the Employer for payment of any obligations hereunder. It is the
intention of the Company that the SSP be unfunded for purposes of ERISA and the
Code.
     9.3 Restriction Against Assignment. The Employer shall pay all amounts
payable hereunder only to the person or persons designated by the SSP and not to
any other person or entity. No part of a Participant’s Account shall be liable
for the debts, contracts, or engagements of any Participant, Beneficiary, or
their successors in interest, nor shall a Participant’s Account be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. No part of a Participant’s Account shall be
subject to any right of offset against or reduction for any amount payable by
the Participant or Beneficiary, whether to the Employer or any other party,
under any arrangement other than under the terms of the SSP.
     9.4 Withholding. The Participant shall make appropriate arrangements with
the Employer for satisfaction of any federal, state or local income tax
withholding requirements, Social Security and other employee tax or other
requirements applicable to the granting, crediting, vesting or payment of
benefits under the SSP. There shall be deducted from each payment made under the
SSP or any other Compensation payable to the Participant (or Beneficiary) all
taxes which are required to be withheld by the Employer in respect to such
payment or the SSP. The Employer shall have the right to reduce any payment (or
other Compensation) by the amount of cash sufficient to provide the amount of
said taxes.
     9.5 Receipt or Release. Any payment made in good faith to a Participant or
the Participant’s Beneficiary shall, to the extent thereof, be in full
satisfaction of all claims against the Committee, its members and the Employer.
The Committee may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect.
     9.6 Errors in Account Statements, Deferrals or Distributions. In the event
an error is made in an Account statement, such error shall be corrected as soon
as possible following the date such error is discovered. In the event of an
error in deferral amount, consistent with and as permitted by any correction
procedures established under Section 409A of the Code, the error shall be
corrected immediately upon discovery by, in the case of an excess deferral,
distribution of the excess amount to the Participant, or, in the case of an
under deferral, reduction of other compensation payable to the Participant. In
the event of an error in a distribution, the over or under payment shall be
corrected by payment to or collection from the Participant consistent with any
correction procedures established under Section 409A of the Code, immediately
upon the discovery of such error. In the event of an overpayment, the Employer
may, at its discretion, offset other amounts payable to the Participant from the
Employer (including but not limited to salary, Bonuses, expense reimbursements,
severance benefits or other employee compensation benefit arrangements to recoup
the amount of such overpayment, as allowed by law and subject to compliance with
Section 409A of the Code).

14



--------------------------------------------------------------------------------



 



     9.7 Employment Not Guaranteed. Nothing contained in the SSP nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Employer.
     9.8 Successors of the Employer. The rights and obligations of the Employer
under the SSP shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company. In addition to any obligations imposed by
law upon any successor to the Company, the Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, to expressly
assume and agree to perform the requirements set forth in the SSP.
     9.9 Notice. Any notice or filing required or permitted to be given to the
Employer or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Employer, to the principal office of the Employer, directed to the
attention of the Committee, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Employer. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Employer may be permitted by
electronic communication according to specifications established by the
Committee.
     9.10 Headings. Headings and subheadings in the SSP are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
     9.11 Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
     9.12 Governing Law. The SSP is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. In the event any provision of, or legal issue relating to, the SSP is
not fully preempted by federal law, such issue or provision shall be governed by
the laws of The Commonwealth of Massachusetts.

15



--------------------------------------------------------------------------------



 



APPENDIX A
     This Appendix A shall apply to vested account balances (with earnings and
losses) as of December 31, 2004.
     At the time of a Participant’s deferral election, a Participant must also
select a distribution date and a form of payment.
     If the Participant elects an in-service withdrawal, the distribution date
may be any date that is at least two (2) years after the end of the Plan Year in
which the compensation would otherwise be payable. At least one year prior to
the scheduled distribution date, a Participant may elect to postpone the
distribution date for at least two (2) years from the original distribution
date. A Participant shall be permitted to make two re-deferral elections.
     A Participant may elect to have deferred amounts paid at retirement or
termination in a single payment or in substantially equal annual installments
for a period not to exceed (10) ten years. In the event that a Participant
elects installments and the portion of his Account subject to such payment
election is not more than $50,000, such portion of the Participant’s Account
shall be paid in a lump sum.
     Notwithstanding the foregoing, each distribution shall be paid or commence
to be paid as soon as administratively practicable following a Participant’s
termination from employment in the form selected by the Participant. The portion
of the Participant’s Account subject to this Appendix A shall be valued as of
the last business day of the month in which the Participant’s retires or
otherwise terminates from employment.
     Notwithstanding the above, the following provisions shall apply:

  (a)   In the event of the Participant’s termination from employment for
reasons other than early, normal or postponed retirement, each as defined under
The Talbots, Inc. Pension Plan (the “Pension Plan”), full payment of all amounts
due shall be accelerated and be paid in a lump sum as soon as administratively
practicable following a Participant’s termination from employment; and     (b)  
In the event that a Participant (either employed by the Employer or terminated)
satisfies the criteria under The Talbots, Inc. Retirement Savings Voluntary Plan
for a hardship withdrawal, he may request that his installment payments be
accelerated and paid in a lump sum. The Plan Administrator, in its sole and
absolute discretion, may approve or disapprove such request.

     In the event of the death of a Participant before a full distribution of
the account is made, a lump sum payment shall be made to the beneficiary
designated by the Participant under the SSP to receive such amounts. This
payment shall be made as soon as administratively practicable following
notification that death has occurred. In the absence of any such designation,
payment shall be made to the personal representative, executor as administrator
of the Participant’s estate.

16



--------------------------------------------------------------------------------



 



APPENDIX B
Participating Employers

  •   The Talbots Group, Limited Partnership     •   The Talbots, Inc.     •  
The Talbots Import, LLC     •   The Talbots Classics National Bank     •   The
Talbots Classics Finance Company     •   J. Jill, LLC

17